Citation Nr: 1615932	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back strain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Appellant had no periods of active duty service for VA purposes.  He had periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) as a member of the Air National Guard from June 1979 to October 2002.

These matters came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2013, the Appellant testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In June 2013, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the claim of service connection for a low back strain.  The Appellant did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

2.  Evidence received since the May 2006 decision is cumulative or redundant of evidence previously of record, and does not relate to a previously unestablished fact necessary to substantiate the claim of service connection for a low back disorder.

3.  A current tinnitus disability is not present.

4.  A current hearing loss disability as defined by VA standards is not present.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for a low back strain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2005).  

2.  Evidence received since the May 2006 decision is not new and material and the claim of service connection for a low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A bilateral hearing loss disability was not incurred in or aggravated during active service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  Tinnitus was not incurred in or aggravated during active service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Appellant in January 2008.   The spine and hearing loss claims were last adjudicated in October 2013, while the tinnitus claim was last adjudicated in October 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also concludes VA's duty to assist has been satisfied.  The Appellant's available service treatment records, VA medical treatment records, and private medical records are in the file.  The Board notes that the claims file contains a May 2012 Formal Finding prepared by the RO, which indicated that the Appellant's complete Kansas Air National Guard Service Treatment Records were unavailable for review.  The claims file further documents an August 2012 phone conversation in which the RO informed the Appellant that VA had not been able to locate his complete service records.  The Appellant responded by waiving his due process period.  The Board finds no indication that other available, outstanding service treatment records exist.  Therefore, the Board concludes that all service medical records identified by the Appellant have been obtained, to the extent possible.  

In May 2008, VA afforded the Appellant an auditory examination and obtained medical etiological opinions with respect to his hearing loss and tinnitus claims.  The VA examiner reviewed the evidence of record, considered the Appellant's history and statements, and rendered medical opinions based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore, the Board finds that the Appellant has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board has determined that the reopening the claim of service connection for a low back disorder is not warranted, no VA examination is necessary.

Additional actions in compliance with remand instructions include requesting that the Appellant provide authorizations for outstanding medical records, in particular for his employer (V.M.), and from Westley Medical Center.  VA made a request of the Veteran to provide additional authorizations for both entities.  In response, the Appellant provided authorizations for Dr. A.F. and for his employer.  The employer furnished the requested medical records.  The request to Dr. A.F.'s office was negative as to records.  Appellant did not provide an authorization for Westley Medical Center.  Subsequently, the Appellant stated that he had no further records or information to submit and to proceed with adjudication.  The Board finds, therefore, that the AOJ substantially complied with the remand directive regarding obtaining additional records.

Another remand directive notes that "if any benefit sought is not granted, the Appellant should be furnished a supplemental statement of the case (SSOC)."  The AOJ did not issue an SSOC as to the claim of tinnitus.  However, the Board finds this omission does not constitute a failure to substantially comply with remand directives.  The only additional evidence associated with the claims file since the Board remand was the February 2013 audiology examination and questionnaire administered by the Appellant's employer.  This evidence does not materially change the basis for the Statement of the Case with respect to tinnitus issued in October 2012.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As noted above, the Appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Appellant's claims. Significantly, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

On this record, service connection was denied for a low back disorder in May 2006.  The Appellant was notified of the decision and did not appeal the decision or submit new and material evidence within one year of the decision.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b).

The May 2006 rating decision was based on the evidence failing to show that a low back strain was the result of disease or injury incurred during active duty for training or from injuries incurred while on inactive duty for training.  The RO noted that there was February 1995 treatment for a back injury, that the Appellant was taking medications for the injury, that it had healed, and that in September 1995 the Appellant was not taking any medications and no surgery was performed.

At the time of May 2006 rating decision, service treatment records, Air National Guard records showing dates of ACDUTRA, a private treatment record, and lay statements were of record.  In the lay statements, the Appellant essentially contended that his job in the Guard caused him to put his body in an awkward position which led to his current disability.  In his original claim, he characterized the disability as chronic low back pain.  In essence, at the time of the May 2006 rating decision, there was lay evidence of a current disability (chronic low back pain), but no evidence establishing that a disease or injury was incurred during active duty for training or that an injury occurred while on inactive duty for training.  Additionally, there was lay evidence from the Appellant indicating that the Appellant's duties on active duty contributed to his low back disorder.

Since the May 2006 rating decision, additional lay statements from the Appellant, as well as Board hearing testimony have been added to the record.  However, there has been no evidence added to the file which establishes the presence of a specific disease or injury to the low back incurred during ACDUTRA, or injury to the low back incurred while on INACDUTRA. Lay evidence of the Veteran's job duties as an aircraft mechanic and the stresses on his back was considered at the time of the previous final decision and is therefore cumulative.  Medical evidence of a back injury in 1995 was also considered, thus, the Veteran's Board hearing testimony that he injured his back in the 1990's is cumulative.  Therefore, the evidence added to the record since the May 2006 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for a low back strain may not be reopened.

As established by the Federal Circuit, a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  Ephrain v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see Boggs v. Peake, 520 F.3d 1330 (2008).  Here, however, there is no evidence of a newly diagnosed disorder.  The Appellant's Board hearing testimony describes his symptoms as pain in the lower back, with no specific diagnoses.  The service medical records are the only evidence of a diagnosis regarding the low back.  The RO considered these records at the time of the May 2006 rating decision.  Accordingly, the Appellant has not raised a new claim.  

For the foregoing reasons, the evidence submitted since the May 2006 rating decision is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A.  Bilateral hearing loss disability.

The Appellant claims entitlement to service connection for a bilateral hearing loss disability due to noise exposure while on ACDUTRA or INACDUTRA as an aircraft mechanic.  The Appellant also reported that he worked 40 hours per week as a civil service aircraft mechanic for the Air National Guard, the same job the Appellant performed during his periods of ACDUTRA and INACDUTRA.  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the May 2008 VA audiology examination's measurements of hearing acuity demonstrate no hearing loss disability pursuant to VA standards.  Maryland CNC test scores were 96 percent for the right ear and 100 percent for the left ear.  Puretone threshold values in decibels measured in the October 2010 examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
5
15
LEFT
0
0
10
5
20

The examiner found the presence of moderate sensorineural hearing loss, right ear, at 6000 Hertz only and a mild to moderate sensorineural hearing loss, left ear, beginning at 6000 Hertz.  The Board notes, however, that the diagnosed hearing loss does not meet the threshold to establish a current hearing loss disability for VA purposes.  These examination results are affirmative evidence against a current hearing loss disability.  The VA examiner noted that the numerous audiograms performed during National Guard service resulted in normal hearing sensitivity bilaterally from 500 to 4000 Hertz.

February 2013 private audiology examination results show puretone thresholds in decibels were:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
10
20
LEFT
5
0
10
5
30

There was no speech recognition examination reported to have been performed.  As there was no speech discrimination testing performed using the Maryland CNC word list, this examination is inadequate for VA rating purposes.  See 38 C.F.R. § 4.85.

Although the Appellant claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Appellant is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as shown, the symptoms he has reported are not supported by medical professional testing.  Accordingly, the Appellant's lay statements are not competent evidence of a hearing loss disability for VA purposes.  As there is no competent evidence of a current disability, service connection for hearing loss and for an organic disease of the nervous system is not warranted.

Additionally, the VA examiner provided evidence against a nexus of the Appellant's hearing loss (although not qualifying as a VA disability) to service.  The examiner reasoned that the Appellant's civilian occupation was the same as his National Guard occupation.  Because the Appellant spent the preponderance of time working in his civil service capacity, any active duty noise exposure would be proportionally much less than the noise exposure incurred in his civil service duties.  Therefore, his civil service time, not his ACDUTRA/INACDUTRA time, would most likely be the cause of any progression in the 6000 Hertz hearing loss. 

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for a bilateral hearing loss disability.  Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

B.  Tinnitus

The Appellant asserts that he experiences tinnitus due to flight line operations from ACDUTRA/INACDUTRA service.  At the May 2008 VA examination, the Appellant reported rare, short duration tinnitus in the left ear that was not constant and not recurrent.  The tinnitus occurred approximately four to five times per year and lasted for only a few minutes at a time.  The Appellant reported that the tinnitus has been present for over twenty years.  The Appellant also reported that he worked 40 hours per week as a civil service aircraft mechanic for the Air National Guard.  

After audiometric testing, the examiner opined that tinnitus was less likely as not caused by or the result of military noise exposure.  The examiner reasoned that tinnitus is noted only four to five times per year for only a few minutes at a time.  The examiner found this to be normally occurring and not related to noise exposure.

At the February 2013 Board hearing, the Appellant testified that his tinnitus was occasional, maybe twice per month.  It would occur occasionally and last a few seconds.

Tinnitus is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, in this case, the Board finds that a preponderance of the evidence shows that the Appellant's reports of tinnitus describe tinnitus that does not qualify as a disability.  The most probative evidence is that of the May 2008 VA examination, which found the Appellant's tinnitus symptoms were within normal limits.  Thus, the Appellant does not have a tinnitus disability for compensation purposes.  In that regard, the Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Appellant because the medical provider has greater training, knowledge, and expertise than the Appellant in discussing medical etiologies.

Moreover, even if the Appellant's hearing testimony should describe a frequency of tinnitus (twice a month for a few seconds at a time) that could be deemed abnormal, the Board finds that the VA examiner's reasoning against a nexus between hearing loss and service applies to tinnitus as well.  The examiner essentially reasoned that the preponderance of the noise exposure due to service is significantly outweighed by the Appellant's noise exposure due to his civilian job, making it less likely that the service noise exposure was the cause of the Appellant's audiological symptoms.  For this reason, the Board finds that Veteran's civilian occupational noise exposure was the source of any hazardous noise experienced by the Appellant.  Thus, the Veteran did not sustain an injury during ACDUTRA/INACDUTRA.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Appellant has a current tinnitus disability.  Accordingly, service connection is not warranted.  Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.



ORDER

The application to reopen the claim of service connection for a low back disorder is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for a tinnitus disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


